Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed 7/13/22 is acknowledged. Claims 1-8, 11-21 are pending. Claims 9 and 10 are canceled. Claim 21 is new. Claims 1, 11, 19 are amended. 

Claim Objections
Claims 1, 2, 5, 13, 14, 15, 16, 19 objected to because of the following informalities:  Examiner notes that the word “neonatal” is an adjective. Examiner assumes the Applicant meant “neonate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8, 11-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (2-8,11-18, 20 by dependency) recites “a distal end”. It is unclear from the formatting is Applicant intend the distal end to refer to “the system” of the “sampling line”. 
Claims 1 (2-8,11-18, 20 by dependency) and 19 recites “the elevation”. There is insufficient antecedent basis for this limitation. 
Claims 1 (2-8,11-18, 20 by dependency) and 19 recites “the neonatal”. There is insufficient antecedent basis for this limitation. 
Claim 2 refers to “a neonatal” and “the neonatal”. It is unclear if this is the same “neonatal” recited in Claim 1. 
Claim 5 and 16 recites “the neonatal”. There is insufficient antecedent basis for this limitation. Is applicant referring the “the neonatal” in Claim 1.
Claim 5 recites “reducing the likelihood of the proximal end being blocked”. Examiner notes that whether the likelihood is reduced is open to interpretation, thus the scope of the claim is unclear.
Claim 5 recites “and/or”. It is unclear what the scope of the claim is. 
Claim 5 recites “the proximal end”. The proximal end of what? The gas sampling line?
Claim 6 (7 and 8 by dependency) recites a “plurality of sampling channels”. Is this in addition to the “sampling line” or is Applicant referring to a plurality of sampling lines?
Claim 7 (8 by dependency) and 20 recite options “a” “b” and “any combination of ‘a’ and ‘b’”. The scope of the claim is unclear as it is unclear which configuration can satisfy the claim. 
Claims 13-16 recite “the neonatal”. There is insufficient antecedent basis for this limitation as Claim 21 makes no mention of a neonatal. 
Claim 20 recite “the method of claim 1” – Examiner notes that claim 1 is a system claim. 
Claim 21 recites “the mattress”. There is insufficient antecedent basis for this limitation. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the same limitations already recited in claim 1 – i.e. “proximal end of the sampling line is exposed to the internal space…”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments and Amendments
Regarding 112B and 112D rejections, Applicant has made no arguments and has made no amendments. The previous rejections are maintained. 
Regarding 102/103 Rejections, Applicant’s amendments have been fully considered. The rejections are withdrawn. 







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791